TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00563-CR



                                Tarsha Yvonne Wiley, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 69201, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Tarsha Yvonne Wiley was placed on deferred adjudication community

supervision after she pleaded guilty to aggravated assault with a deadly weapon. See Tex. Penal

Code § 22.02(a)(2); Tex. Code Crim. Proc. art. 42.12, § 5(a). Subsequently, the trial court granted

the State’s motion to adjudicate after finding that appellant had violated the conditions of

supervision.1 The court adjudicated appellant guilty, revoked her community supervision, and




       1
          The State’s motion to adjudicate contained ten paragraphs alleging that appellant had
violated the conditions of supervision in various ways, including the commission of a new
family-violence-assault offense, the failure to abstain from the use of alcoholic beverages and illegal
drugs, the failure to complete a collections compliance class as directed, the failure to complete a
SASSI evaluation as directed, and the failure to pay certain fees associated with supervision. At the
adjudication hearing, appellant pleaded not true to the all of the allegations. The State presented
testimony from appellant’s community supervision officer and the victim of the alleged assault, after
which the trial court found all the allegations to be true.
assessed her punishment at five years’ confinement in the Texas Department of Criminal Justice.

See Tex. Code Crim. Proc. art. 42.12, § 5(b); Tex. Penal Code § 12.33.

                Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

81–82 (1988).

                Appellant’s counsel has certified to this Court that he sent copies of the motion and

brief to appellant, advised appellant of her right to examine the appellate record and file a pro se

response, and provided a motion to assist appellant in obtaining the record. See Kelly v. State,

436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744. To date,

appellant has not filed a pro se response or requested an extension of time to file a response.

                We have conducted an independent review of the record—including the record of the

adjudication proceeding and appellate counsel’s brief—and find no reversible error. See Anders,
386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). We agree with counsel that the record presents no arguably meritorious grounds for

review and the appeal is frivolous. Counsel’s motion to withdraw is granted.

                We note, however, that the judgment of adjudication in this case contains

non-reversible clerical errors. First, the judgment erroneously states that appellant’s “Plea to the

Motion to Adjudicate” was “True.” The record reflects that appellant pleaded “Not True” to the



                                                  2
allegations at the adjudication hearing. Second, the judgment omits the trial court’s findings of

violation, which were orally pronounced at the conclusion of the adjudication hearing. The record

from the adjudication hearing reflects that the trial court found all of the allegations contained in the

State’s motion to adjudicate—paragraphs A through J—to be true.

                This Court has authority to modify incorrect judgments when the necessary

information is available to do so. See Tex. R. App. P. 46.2(b); Bigley v. State, 865 S.W.2d 26, 27–28

(Tex. Crim. App. 1993). Since the necessary information is available here, we modify the judgment

of adjudication to reflect that appellant’s “Plea to the Motion to Adjudicate” was “Not True” and to

reflect that the trial court found that appellant violated the terms and conditions of supervision as

alleged in paragraphs A through J of the State’s motion to adjudicate. As so modified, the trial

court’s judgment of adjudication is affirmed.



                                                __________________________________________
                                                Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Modified and, as Modified, Affirmed

Filed: May 27, 2015

Do Not Publish




                                                   3